Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

 Response to Amendment
The Amendment filed 10/18/2022 has been entered. Claims 1, 7-9, 11, 12, 14, 15, 17-20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 07/18/2022.   

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heup et al. (EP 2933017 A1).
Regarding claim 1, Heup teaches an array, comprising: 
a support having locations (Fig. 3 shows a support with locations, i.e. any locations on the support) that, in operation, is capable of receiving biological samples, the biological samples comprising nucleic acid sequences that differ from one another to respond differently in successive cycles of fluorescent imaging (paragraph [0021] teaches a target analyte may be nucleic acids; paragraph [0029] teaches differentiating multiple target analytes within a sample using at least one fluorescent signal emitted by at least one carrier means at a particular site); and 
six fiducial features (Fig. 3, sites 31; see annotated Fig. 3 below, wherein six sites are circled) formed in a hexagonal pattern on the support to define an image area (Fig. 3), wherein each of the six fiducial features in the hexagonal pattern is a uniform distance equidistant from a center point on the support of the image area (Fig. 3) and the center point of the image area is free of any fiducial features (Fig. 3), wherein the six fiducial features have a fluorescent material that is capable of responding in the successive cycles of fluorescent imaging (paragraphs [0029] and [0044] teach sites 31 is designed to hold a carrier means that emits a fluorescent signal), wherein the six fiducial features are disposed in rows that are offset with respect to one another (Fig. 3), wherein in the offset rows (Fig. 3), fiducials of a first row (e.g. the row of elements 31 labeled 10 and 14) do not align with fiducials of an adjacent second row (the fiducials along the row with the labels 12 and 13), relative to a line perpendicular to the first row and the adjacent second row.
Note that the functional recitations that describe the support and fluorescent material are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations.
Note that the biological samples comprising nucleic acid sequences are not positively recited structurally and are interpreted as functional limitations of the support.


    PNG
    media_image1.png
    410
    539
    media_image1.png
    Greyscale

Annotated Fig. 3, six fiducial features are circled.

Regarding claim 7, Heup further teaches wherein the six fiducial features are disposed in a density to provide each of the six fiducial features in the image area (Fig. 3).
Regarding claim 8, it appears that Heup teaches wherein the fluorescent material of the six fiducial features is responsive to at least two different wavelengths of light to be used in the successive cycles of fluorescent imaging (paragraph [0022] teaches a marker is a mixture of fluorescent dyes, thus would respond to at least two different wavelengths of light).
Regarding claim 9, Heup further teaches wherein each of the six fiducial features comprises a depression (paragraph [0015] teach the discrete sites are depressions) and an object disposed in the depression (paragraphs [0015] and [0029] teach the sites retain a carrier means), each of the objects comprising the fluorescent material (paragraphs [0019] and [0029] teach the carrier means comprises at least one active agent, i.e. fluorescent marker).
Regarding claim 11, Heup further teaches wherein the locations are disposed in a repeating pattern on the support (Fig. 3 shows locations, which could be interpreted as any arbitrary location on the support, wherein the multiple locations would be interpreted as a repeating pattern).
Regarding claim 12, Heup further teaches wherein the support comprises a plurality of areas of the locations (Fig. 3 shows multiple areas of the locations, wherein location can be interpreted any location on the substrate, such as the areas around the labels 13 and 4; see annotated Fig. 3 below), and wherein the six fiducial features forming the hexagonal pattern are provided in each of the plurality of areas (Fig. 3 shows areas each with six fiducial features).

    PNG
    media_image2.png
    419
    548
    media_image2.png
    Greyscale

Annotated Fig. 3, plurality of areas of the locations are circled.
Regarding claim 15, Heup further teaches wherein at least one of the six fiducial features is capable of producing image data encoding information (paragraph [0023]).

Claims 1, 7, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karantaru (JP 2006324224 A).
Regarding claim 1, Karantaru teaches an array (Figs. 1-2), comprising: 
a support (Fig. 1 shows a support comprising element 5) having locations (interpreted as any location on the support) that, in operation, is capable of receiving biological samples, the biological samples comprising nucleic acid sequences that differ from one another to respond differently in successive cycles of fluorescent imaging; and 
six fiducial features (Figs. 1-2, interpreted as six of element 5) formed in a hexagonal pattern on the support to define an image area (Figs. 1-2 show element 5 is formed in a hexagonal pattern, which can be interpreted as an image area), wherein each of the six fiducial features in the hexagonal pattern is a uniform distance equidistant from a center point on the support of the image area (Figs. 1-2) and the center point of the image area is free of any fiducial features (Figs. 1-2, wherein the six fiducial features have a fluorescent material that is capable of responding in the successive cycles of fluorescent imaging (paragraph [0077] teaches the light source comprises a fluorescent material, thus would be capable of responding to fluorescent imaging), wherein the six fiducial features are disposed in rows that are offset with respect to one another (Fig. 2)), wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row (Fig. 2).
Note that the functional recitations that describe the support and fluorescent material are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations.
Note that the biological samples comprising nucleic acid sequences are not positively recited structurally and are interpreted as functional limitations of the support.
Regarding claim 7, Karantaru further teaches wherein the six fiducial features are disposed in a density to provide each of the six fiducial features in the image area (Figs. 1-2).
Regarding claim 11, Karantaru further teaches wherein the locations are disposed in a repeating pattern on the support (Figs. 1-2).
Regarding claim 12, Karantaru further teaches wherein the support comprises a plurality of areas of the locations, and wherein the six fiducial features forming the hexagonal pattern are provided in each of the plurality of areas (Figs. 1-2).
Regarding claim 15, Karantaru further teaches wherein at least one of the six fiducial features is capable of producing image data encoding information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In an alternative interpretation, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heup as applied to claim 1 above.
Regarding claim 8, if it is determined that Heup fails to explicitly teach wherein the fluorescent material of the six fiducial features is responsive to at least two different wavelengths of light to be used in the successive cycles of fluorescent imaging, Heup teaches that at least one active agent is capable of specifically binding with at least one target analyte, wherein each fluorescent signal is assigned to a target analyte at a particular site to differentiate target analytes (paragraph [0029]), that it is known to use different fluorophores of different colors when labeling microbeads for encoding (paragraph [0003]), and that a mixture of fluorescent dyes is used (paragraph [0022])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heup to provide wherein the fluorescent material of the six fiducial features is responsive to at least two different wavelengths of light to be used in the successive cycles of fluorescent imaging. Doing so would improve differentiation between the target analytes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heup as applied to claim 1 above, and further in view of Sheridan et al. (US 20030027342 A1).
Regarding claim  14, Heup fails to teach wherein at least one of the six fiducial features comprises a plurality of non-concentric shapes.
	Sheridan teaches an apparatus for creation and study of biological substrates such as DNA (abstract; paragraph [0063]) comprising a microarray (Fig. 6). Sheridan teaches a fluorescent dye may be deposited on a substrate in a desired pattern to form a fiducial mark (paragraph [0051]). Sheridan teaches fiducial marks comprising a plurality of non-concentric shapes (paragraph [0053] and Figs. 8-9 teach fiducial marks comprises distinct geometric elements or combination of various elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heup to incorporate the teachings of Sheridan to provide wherein at least one of the six fiducial features comprises a plurality of non-concentric shapes. 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 10/18/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heup et al. (EP 2933017 A1); and Karantaru (JP 2006324224 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798